Citation Nr: 1743434	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of transcript has been associated with the claims file.  

In November 2014, the Board found new and material evidence had been received to reopen the previously denied claims of service connection for bilateral hearing loss and residuals of a head injury and remanded the underlying matters to the RO for additional development.  In November 2016, the Board remanded the matter again for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

The Board observes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Because the AOJ did not comply with all of the terms of the Board's prior remands of this appeal, another remand is required. 
In November 2016, the Board remanded this appeal to obtain the Veteran's Social Security Administration (SSA) records, obtain the Veteran's pertinent VA treatment records since June 2015, and issue a formal finding of unavailability and notify the Veteran.  The Veteran's SSA records were associated with the claims file in December 2016.  The Veteran's VA treatment records from June 2015 to November 2016 were associated with the claims file in November 2016.  Since the November 2016 remand, the Veteran was notified that his service treatment records (STRs) were unavailable in correspondence dated August 2017, but the RO failed to issue a formal finding of the unavailability of the STRs.  

The Board notes that in July 2017 a PIES response indicates that all available personnel documents and/or STRs were uploaded into VBMS in February 2015.  Prior to that time, the record reflects that VA attempted to obtain additional service treatment records; however, these attempts were not successful.  See the negative response from DPRIS in February and March 2015 and a negative response from PIES in April 2015.  However, this does not represent substantial compliance with the Board's remand order.  The Board finds that the RO has committed a Stegall violation by failing to follow the remand instructions.  This matter must be remanded so a formal finding of unavailability of the STRs may be issued to comply with the November 2016 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a formal finding of unavailability of the STRs if the Veteran's STRs are unavailable based on previous searches.  

2.  VA should attempt to obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings. 

4.  Then, readjudicate the appeal, If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran with an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







